DETAILED ACTION
Claims 1-19 are pending in the instant application, Applicant amending claims 1, 5, 10-11, and 15.
The citation of references or the text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The present application is examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Applicant filed a request for continued examination after a final rejection under 37 CFR 1.114.  The Office withdraws the finality of the previous Office action, as this application is eligible for continued examination under 37 CFR 1.114 and Applicant paid the fee set forth in 37 CFR 1.17(e). The Office entered Applicant's submission filed on July 14, 2022.

Interview Summary
The Interview Summary provided by the Examiner on June 10, 2022 is a verbatim copy of the Examiner's notes taken during the interview and represents the present sense impressions of the Examiner concerning the substance of the interview.

Claim Rejections - 35 USC § 103
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sen, US 2004/0261081, in view of official notice.

NOTE: Bold text is unamended claim language.
 Bold underlined text is amended claim language.

AS TO CLAIM 1 
A method for allocating computer resources, comprising:
generating a resource allocation policy defined for an organization for allocating the computer resources;
determining a resource category allocation based on the generated resource allocation policy;
Sen (paragraph 46) teaches generating a usage policy from memory and then identifying the amount of kernel resources to be used.

generating a usage data;
Sen (paragraph 30) teaches tracking kernel resource usage via tags.

allocating the computer resource based on at least one of the generated usage data or the determined resource category allocation;
Sen (paragraph 33) teaches allocating resources based on tags associated with the tags assigned.

executing allocation engines to allocate remaining unallocated computer resources;
providing a predicted resource allocation to implement the allocating of the computer resource;
Sen (paragraphs 46-47) teaches the process by which available resources are allocated.

receiving user input from a plurality of users
generating feedback to incorporate the received user input to a new allocation plan based on the predicted resource allocation.
reassigning the computer resources based on the new allocation plan
While Sen teaches the existence of user input devices, Sen does not explicitly teach their actual use. However, the Examiner takes official notice that it is old and well known to actually use a user input device if one is included and to incorporate that user input into the system.
Sen (paragraphs 43-47) teaches looping and relooping of a process. These loops are the functional equivalent of the feedback of the instant application as the system is returning information to itself backs on the system’s current resource allocation.

AS TO CLAIM 2 (of 1) 
wherein the organization includes one of an external or an internal organization.
Sen (paragraph 29) teaches a user level which is understood to be an internal organization.

AS TO CLAIM 3 (of 1) 
wherein the resource allocation policy is generated by receiving data indicative of an aspect of the organization.
Sen (paragraphs 46-47) teaches the process by which available resources are allocated.

AS TO CLAIM 4 (of 1) 
wherein the usage data includes a plurality of features, the plurality of features including one of characteristics of the computer resources used, time stamp, quantity of the computer resource used, tags associated with the use of the computer resources, user identifiers associated with the use of the computer resources, inter-resource interactions, Application Program Interface (API) calls, relationships among the computer resources, or security access groups.
Sen (paragraph 30) teaches tracking kernel resource usage via tags.

AS TO CLAIM 6 (of 1) 
further comprising:
detecting the remaining unallocated computer resources using a kernel-based method.
Sen (paragraphs 46-47) teaches the process by which available resources are allocated.

AS TO CLAIM 7 (of 1) 
further comprising:
wherein the feedback indicates one of an allocation that received a specific feedback, or an identified correct allocation of the computer resources.
Sen (paragraphs 43-47) teaches looping and relooping of a process. These loops are the functional equivalent of the feedback of the instant application as the system is returning information to itself backs on the system’s current resource allocation.

AS TO CLAIM 8 (of 7) 
wherein the feedback is provided by one of a model-based feedback assistance engine or an allocation dispute management engine.
Sen (paragraphs 43-47) teaches looping and relooping of a process. These loops are the functional equivalent of the feedback of the instant application as the system is returning information to itself backs on the system’s current resource allocation.

AS TO CLAIM 9 (of 1) 
further comprising:
wherein the feedback is generated by one of a model-based feedback assistance engine or an allocation dispute management engine.
Sen (paragraphs 43-47) teaches looping and relooping of a process. These loops are the functional equivalent of the feedback of the instant application as the system is returning information to itself backs on the system’s current resource allocation.

AS TO CLAIMS 10, 11-14, and 16-19 
The claims recite elements substantially similar to those recited in claims 1-4 and 6-9. Thus, the art and rationale of claims 1-4 and 6-9 applies. 

Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed July 14, 2022 have been fully considered but they are not persuasive or are moot in light of the new grounds of rejection.

Concerning the rejection under 35 USC 112(a):
Applicant’s amendment is sufficient to overcome the previous rejection under 35 USC 112(a) Insufficient Written Description and that rejection is withdrawn.

Concerning the rejection under 35 USC 102:
Applicant’s arguments are moot in light of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached at 571-272-6724. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on accessing the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leland Marcus/
Primary Examiner
Art Unit 3623